United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Caesar Parker, Jr., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2065
Issued: August 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2009 appellant filed a timely appeal from a May 12, 2009 merit decision
of the Office of Workers’ Compensation Programs terminating her compensation benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective November 23, 2008.
FACTUAL HISTORY
On August 21, 2006 appellant, then a 52-year-old information receptionist, sustained
injury following exposure to gasoline fumes which came through the air vents at work.1 The
1

The record reflects appellant was placed in a modified clerk position as a receptionist answering the telephone
due to an accepted right wrist condition under file number xxxxx295. That claim is not before the Board on the
present appeal.

Office accepted the claim for chronic allergic conjunctivitis, allergic rhinitis, toxic effect of other
hydrocarbon gas, epistaxis and stomatitis. Appellant continued to work with restrictions on
talking. She stopped work on December 18, 2006 and received wage-loss compensation.
Dr. Maritza I. Homs, a Board-certified otolaryngologist, treated appellant for chronic
hoarseness, spasms and cough following her work-related exposure. She recommended total
disability to allow appellant’s vocal cords to rest. Appellant came under the care of
Dr. Michael L. Eisemann, a Board-certified otolaryngologist. On May 10, 2007 Dr. Eisemann
noted that examination of the nose and throat was unremarkable and no vocal cord lesions were
noted on indirect mirror examination. A fiberoptic laryngoscopy revealed no evidence of a mass
lesion. Dr. Eisemann recommended a return to work with restrictions on talking up to two hours
a day. He advised that appellant might have some spastic swelling in the throat and
recommended she be seen by a speech pathologist.2
The Office determined a second opinion examination was necessary and referred
appellant, together with a statement of accepted facts, a list of questions and the medical record,
to Dr. Larry Conrad, a Board-certified otolaryngologist. In a July 17, 2007 report, Dr. Conrad
noted appellant’s work-related history and treatment, presented findings on examination, which
were essentially normal and diagnosed dysphonia. He found no objective findings of a speech or
vocal condition. Dr. Conrad noted that the fiber optic laryngoscopy he performed as well as a
prior procedure performed on May 10, 2007 by Dr. Eisemann were normal. He recommended
continued speech therapy. Dr. Conrad advised that appellant was capable of returning to her
position preferable to a position requiring less talking. He estimated that she would achieve full
recovery by September 1, 2007.
On July 27, 2007 the Office sent Dr. Conrad’s report to Dr. Eisemann for review. In a
July 27, 2007 note, Dr. Eisemann stated that appellant had spastic dysphonia and required
extended voice rest. A June 20, 2007 computerized tomography (CT) scan of the neck revealed
no significant abnormality to account for dysphonia identified. A June 20, 2007 brain CT scan
was reported as normal.
The Office found a conflict in medical opinion between Dr. Eisemann and Dr. Conrad. I
referred appellant to Dr. Marc T. Taylor, a Board-certified otolaryngologist, for an impartial
medical evaluation. In a September 20, 2007 report, Dr. Taylor reviewed the history of the
injury and appellant’s treatment and noted findings on examination. The only objective findings
of a speech condition were appellant’s audible hoarseness and coughing during the examination.
Dr. Taylor was unable to visualize appellant’s vocal cords, but stated the prior multiple
evaluations of the vocal cords documented in the record were normal. He found no evidence of
chronic allergic conjunctivitis, allergic rhinitis, epistaxis or stomatitis. Dr. Taylor stated that
there was no objective physical abnormality in the upper or lower airway consistent with any
permanent effect from the exposure to hydrocarbon gas. He found no objective medical
evidence in the record or on examination of any work-related disease process or underlying
medical condition in the head and neck regions to establish that her hoarseness and coughing
2

Appellant did not return to work. She claimed the modified clerk light-duty assignment offered was not in
compliance with work limitations for her accepted right wrist condition.

2

were related to the August 21, 2006 incident. Dr. Taylor opined that any temporary
inflammation from inhaling exhaust or smoke from gasoline combustion would have resolved
completely within 5 to 10 days. Based on the medical record, the effects of appellant’s work
exposure ceased by February 16, 2007, the day she had a normal ENT examination and normal
video stroboscopic assessment of the vocal cords. Dr. Taylor concluded that there were no
objective abnormalities or medical conditions as a result of the August 21, 2006 event. He
noted, however, that, due to hoarseness, coughing and time away from work, it was unlikely
appellant would return to her duties. In a September 20, 2007 work capacity evaluation form,
Dr. Taylor found that appellant was capable of work since February 15, 2007 but was unable to
perform her regular job. Appellant could work eight hours a day with restrictions. The Office
subsequently requested clarification about her restrictions. In an October 4, 2007 report,
Dr. Taylor stated there was no medical reason for appellant not returning to work. The
examination was normal and there was no medical reason or ongoing work-related condition
which prevented her from returning to work.
On October 29, 2007 the Office proposed to terminate appellant’s compensation benefits
based on Dr. Taylor’s reports.
Appellant submitted copies of work capacity evaluation forms from Dr. Homs and
Dr. Eisemann, voice therapy sessions, and a February 6, 2007 sinus CT, which was reported as
being normal with a right deviation of the septum.
In an August 27, 2007 report, Dr. Charles Richard Stasney, a Board-certified
otolaryngologist noted the history of injury. He advised the video stroboscopic laryngeal
examination revealed anterior-posterior compression and subglottic edema and hyperemia.
Dr. Stasney opined that appellant probably had a muscle tension disorder rather than adductor
spasmodic dysphonia.
In a December 7, 2007 decision, the Office terminated appellant’s compensation benefits
effective December 23, 2007. It gave weight to Dr. Taylor’s impartial medical opinion.
On December 27, 2007 appellant requested an oral hearing. In a December 17, 2007
Form CA-20, Dr. Eisemann noted with a check mark “yes” that her spastic dysphonia was
caused or aggravated by her employment. He advised that appellant could return to suitable
regular work.
In a May 21, 2008 decision, an Office hearing representative set aside the December 7,
2007 decision finding that the Office did not consider Dr. Stasney’s August 27, 2007 report
before terminating benefits. The hearing representative remanded the case to the Office to obtain
a supplemental report from Dr. Taylor to address whether Dr. Stasney’s laryngeal examination
demonstrated any current findings/diagnoses due to the August 21, 2006 exposure.
In a July 10, 2008 report, Dr. Taylor reviewed the medical record and advised that
Dr. Stasney’s report did not change his previous opinion. He noted that Dr. Stasney’s impression
was probably muscle tension disorder rather than adductor spasmodic dysphonia. Dr. Taylor
reiterated that appellant did not have spastic dysphonia and noted that muscle tension was not a
disorder resulting from an event such as that described on August 21, 2006. The edema and

3

hyperemia Dr. Stasney described on examination was the result of abnormal muscle tension that
could be from multiple etiologies, including voluntary or involuntary tensing of the muscles.
Dr. Taylor found that Dr. Stasney’s examination was not specific for any type of toxic chemical
exposure or disease process and represented clinical findings found in multiple situations. The
fact that there was some subglottic edema and hyperemia present was not indicative of any
residual or ongoing work-related disease. Dr. Taylor stated that the multiple previous normal
examinations and Dr. Stasney’s diagnosis of a muscle tension disorder, demonstrated that there
was no work-related disease or pathology. He advised that appellant had no condition directly or
indirectly related to the August 21, 2006 work injury. Dr. Taylor found no evidence of a muscle
tension disorder developing as a result of the August 21, 2006 work incident and noted that the
medical literature did not support or demonstrate a muscle tension disorder developing from this
type of reported event. He concluded that there was no objective evidence of any medical
abnormality, pathology, or ongoing work-related disease process that would preclude appellant
from returning to her usual job.
A May 22, 2007 prescription note and December 17, 2007 billing note from
Dr. Eisemann diagnosed spastic dysphonia and referred appellant to speech therapy. Copies of
progress notes and October and November 2007 letters from Nesreen H. Alawami, a speech
language pathologist, were received.
On October 3, 2008 the Office proposed to terminate appellant’s compensation benefits
finding that the weight of the medical evidence rested with Dr. Taylor’s impartial medical
opinions. Appellant was accorded 30 days within which to provide additional evidence or
argument. No additional evidence was received.
In a November 3, 2008 decision, the Office terminated appellant’s compensation benefits
effective November 23, 2008 based on the report of Dr. Taylor.
On November 10, 2008 appellant requested a hearing that was held on March 19, 2009.
She submitted several statements discussing her case and copies of previously submitted
evidence. In a November 20, 2007 report, Dr. Stasney noted the video stroboscopic examination
revealed adequate vocal fold closure during singing but incomplete vocal fold closure along the
entire length of the vibrating margin when speaking. He recommended continued treatment.
By decision dated May 12, 2009, an Office hearing representative affirmed the
November 3, 2008 termination decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation.3 After it has been determined that an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.4

3

A.W., 59 ECAB ___ (Docket No. 08-306, issued July 1, 2008).

4

J.M., 58 ECAB 419 (2007).

4

The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.6
ANALYSIS
The Office accepted that appellant sustained chronic allergic conjunctivitis, allergic
rhinitis, toxic effect of other hydrocarbon gas, epistaxis and stomatitis as a result of exposure to
gasoline fumes at work on August 21, 2006. It found a conflict in the medical opinion between
Dr. Eisemann, her attending physician, and Dr. Conrad, the Office’s second opinion physician,
regarding the extent of appellant’s continuing employment-related residuals and disability.
Dr. Eisemann opined that appellant had continuing employment-related residuals and was unable
to perform her regular duties while Dr. Conrad concluded that appellant no longer had any
objective findings of any residual injury from the work incident. The Board notes that the Office
properly found a conflict in medical opinion and referred appellant to Dr. Taylor to resolve the
conflict.7
In a September 20, 2007 report, Dr. Taylor provided a complete medical and factual
history as well as detailed examination findings. He found no evidence of chronic allergic
conjunctivitis, allergic rhinitis, epistaxis, or stomatitis or any objective evidence in the upper or
lower airway consistent with any permanent effect of the exposure to hydrocarbon gas.
Dr. Taylor advised that appellant’s hoarseness and coughing were not related to any continued
work-related diseases process or underlying medical condition related to the August 21, 2006
work exposure. Any temporary inflammation from the August 21, 2006 incident resolved within
5 to 10 days and the effects of the work-related exposure ceased by February 16, 2007, when
appellant had a normal ENT examination and normal video stroboscopic assessment of the vocal
cords. Although it was unlikely that appellant would return to work due to hoarseness and
coughing, he noted that these symptoms were not due to the work injury. In a supplemental
October 4, 2007 report, Dr. Taylor reiterated that there was no medical reason for appellant not
to return to work.8 He again stated that her medical examination was normal and there was no
medical evidence of any ongoing work-related condition which prevented appellant from
returning to work.

5

See Del K. Rykert, 40 ECAB 284 (1988).

6

Gloria J. Godfrey, 52 ECAB 486 (2001).

7

The Act, at 5 U.S.C. § 8123(a) provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination.
8

See Nancy Keenan, 56 ECAB 687 (2005). The Office has the responsibility to secure a supplemental report
from an impartial medical specialist for the purpose of correcting a defect in the original report.

5

On July 10, 2008 Dr. Taylor reviewed Dr. Stasney’s August 27, 2007 report and the
medical record. He stated that appellant did not have spastic dysphonia and noted that muscle
tension was not a disorder which results from the exposure to gas fumes on August 21, 2006.
Dr. Taylor stated that the edema and hyperemia Dr. Stasney described as due to abnormal muscle
tension could be from multiple etiologies, including voluntary or involuntary tensing of the
muscles. Dr. Stasney’s findings were not specific for any type of toxic chemical exposure or
disease process and represented these found in multiple clinical situations. The fact that there
was some subglottic edema and hyperemia present was not indicative of any residual or ongoing
work-related disease. He reiterated that appellant had no condition directly or indirectly related
to the August 21, 2006 work incident. Dr. Taylor found that there was no evidence of a muscle
tension disorder developing as a result of the August 21, 2006 work incident and that the medical
literature did not establish a muscle tension disorder developing from exposure to gas fumes. He
found no objective evidence on examination of any medical abnormality, pathology or ongoing
work-related disease process that would preclude appellant from returning to her usual job.
When a case is referred to an impartial medical specialist for the purpose of resolving a
conflict in medical opinion, the opinion of such specialist, if sufficiently well rationalized and
based on a proper background, must be given special weight.9 Dr. Taylor’s opinion is wellrationalized and based on proper factual and medical background. Thus, Dr. Taylor’s opinion
represents the weight of the medical evidence on the issue of whether appellant continues to have
any work-related condition or residuals of the August 21, 2006 work incident.
The Board finds that the reports from Dr. Stasney and Dr. Eisemann are insufficient to
overcome the weight accorded to Dr. Taylor or to create a new conflict in medical opinion. On
August 27, 2007 Dr. Stasney opined that appellant probably had muscle tension disorder. The
Board has held that medical opinions which are speculative or equivocal in character are of
diminished probative value.10 Dr. Stasney failed to provide a firm medical diagnosis or to
causally relate appellant’s condition to her employment or the August 21, 2006 work incident.
Dr. Stasney’s report of November 20, 2007 which recommended continued treatment is of
reduced probative value as he did not address causation.11 Dr. Eisemann advised that appellant
had spastic dysphonia, but failed to causally relate the condition to the accepted employment
incident. On December 17, 2007 Dr. Eisemann noted with a check mark “yes” that appellant’s
spastic dysphonia was caused or aggravated by her employment. The Board has held that
marking a form report question “yes” as to whether an injury was caused by the employment
activity is insufficient without further explanation or rationale to establish causation.12 The

9

Kathryn Haggerty, 45 ECAB 383 (1994).

10

Jimmie H. Duckett, 52 ECAB 332 (2001).

11

Medical opinion, which does not offer any opinion regarding the cause of an employee s condition, is of limited
probative value. See A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008); Michael E. Smith, 50
ECAB 313 (1999).
12

Anna C. Leanza, 48 ECAB 115 (1996).

6

reports from speech pathologist Alawami are of no probative medical value as a speech
pathologist is not a physician as defined by section 8102(2) of the Act.13
On appeal, appellant contends that Dr. Taylor’s reports are deficient because he failed to
perform any medical tests or procedures to disprove any residual effects of appellant’s
August 21, 2006 work exposure; acknowledged that he was not able to visualize appellant’s
vocal cords and because she underwent additional test procedures on her vocal cords and larynx
after Dr. Taylor’s October 4, 2007 evaluation. As noted, Dr. Taylor was provided with the
medical evidence of record, which included an accurate statement of accepted facts and
Dr. Stasney’s August 27, 2007 report. The issue for resolution by Dr. Taylor was whether
appellant’s accepted conditions had resolved or whether there were residuals of the August 21,
2006 work exposure. Dr. Taylor’s opinion was based on his review of the medical record and
the findings on examination. Dr. Taylor reviewed the test procedures of record, noting they did
not support by any significant abnormality or any condition that could be attributed to the
accepted exposure to gas fumes. The other visualizations of appellant’s vocal cords had been
normal and the physician found no evidence of ongoing residuals of the accepted conditions.
Dr. Taylor’s well-rationalized opinion represents the special weight of the medical
evidence. It establishes that appellant no longer has residuals of the accepted conditions. The
Board finds that the Office met its burden of proof to terminate her compensation benefits as of
November 23, 2008.
CONCLUSION
The Board finds that the Office met its burden to terminate appellant’s compensation
benefits on the grounds that she had no residuals or disability related to her accepted
employment injury.

13

See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2 ECAB
208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 12, 2009 is affirmed.
Issued: August 4, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

